Citation Nr: 9917343	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left testicle pain.

2.  Entitlement to service connection for residuals of a 
surgical procedure for priapism.  

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran had active duty for training from November 1984 
to April 1985 in the United States Army National Guard and 
was ordered to active military service from November 1990 to 
July 1991 during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The issues concerning service connection for PTSD and a lung 
disorder have been remanded.  The Board has decided the 
remaining issues.  


FINDINGS OF FACT

1.  The claim for service connection for left testicle pain 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claim for service connection for residuals of a 
surgical procedure for priapism is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

3.  The veteran has chronic low back disability attributed to 
emptying sandbags during service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for left testicle 
pain.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
surgical procedure for priapism. 38 U.S.C.A. § 5107(a) (West 
1991).  

3.  A back condition was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303.  (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Testicle Pain and for 
Residuals of a Surgical Procedure for Priapism

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

A National Guard member engaged in active duty for training 
may receive service connection for an injury or a disease 
incurred in the line of duty, but if engaged in inactive duty 
training, he may be granted service connection only for an 
injury.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. 
§ 3.6(a) (1998).  If, however, an individual had not been 
serving on active duty, active duty for training, or inactive 
duty for training at the time of the incurrence of disease or 
injury, service connection is not warranted.  Cahall v. 
Brown, 7 Vet. App. 232 (1994).  Only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, or 
inactive duty training.  38 C.F.R. § 3.203 (1997); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, in order to 
establish basic eligibility for veterans benefits based upon 
his service in the National Guard, the appellant must 
establish that he was "disabled. . . from a disease or 
injury incurred or aggravated in the line of duty [in the 
National Guard]." See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995), quoted in Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998).  

As to the claim for service connection for left testicle 
pain, National Guard personnel records reveal that the 
veteran was engaged in active duty for training in January 
1985, when he contends that he had an injury to his left 
testicle.  Therefore, to prevail in this claim, the appellant 
must show that he was disabled from the injury which occurred 
during active duty for training, that he currently has a left 
testicle disability, and that a nexus between the service 
injury and a current disability has been provided by 
competent medical evidence -- the criteria for a well-
grounded claim.  

A service medical record entitled Screening for Acute Medical 
Care, dated in January 1985, indicates that the veteran was 
seen for complaints of left testicle pain which had 
reportedly lasted for two weeks.  He stated that he had not 
sustained any trauma to the organ and that he had no dysuria, 
uretal discharge, or urinary symptoms.  Examination found no 
edema.  Both testicles were equally symmetrical, and no 
hernia was felt bilaterally.  The examination was assessed as 
normal.  

In July 1988, the veteran was seen at Humana Hospital for a 
complaint of groin pain, without burning with urination or 
urinary discharge.  The diagnosis was question of 
epididymitis.  

An outpatient record, dated in May 1990, from a private 
physician, Luis R. Rivera, M.D., noted a complaint of pain in 
the left testicle aggravated by straining.  There was a 
history of a similar episode apparently in the Army.  
Physical examination of the left and right testicles was 
normal; the left epididymis was normal; there were no 
hernias.  A urinalysis was negative.  The impression was 
orchialgia of the left testicle of unknown cause.

In February 1993, the veteran underwent a VA disability 
evaluation examination, during which he claimed an episode or 
two of pain in left testicle during Desert Storm.  He 
described the pain as coming suddenly following heavy 
physical activity and lasting for 30 minutes to an hour.  He 
had not reported to sick call.  Examination revealed that the 
testicles and epididymides were normal bilaterally.  The 
spermatic cord felt normal; a check for a hernia showed no 
bulge; and the prostate felt normal.  Laboratory results were 
also normal.  The diagnosis was pain in the left testicle, 
intermittent, no pathology found.  

In his testimony before the undersigned, the veteran reported 
intermittent left testicular pain and swelling.  

This claim is not well grounded.  Although the veteran did 
complain of pain in the left testicle during service, chronic 
disability of the testicle was not found while he was on 
military duty.  Chronic disability of the left testicle also 
was not found when he underwent VA examination in 1993.  At 
that time, the examiner specifically stated that the veteran 
had no left testicle pathology.  In this regard, the Board 
recognizes that there were prior post-service diagnoses of 
orchialgia and possible epididymitis.  However, it should be 
emphasized that no left testicular pathology was found by 
either of these the private physicians, and, furthermore, the 
private diagnoses were not were not confirmed when the 
veteran subsequently was examined by VA.  The Board concludes 
that chronic left testicle disability has not been medically 
demonstrated, and, accordingly, the claim is not well 
grounded and must be denied.

As to the claim for residuals of a surgical procedure for 
priapism, priapism appears to have come on suddenly in early 
May 1985, a month following the termination of the veteran's 
active duty for training.  An office outpatient report from 
Dr. Rivera noted that that the condition had appeared the 
morning of the previous day.  The veteran was admitted for 
surgery that same day, where he underwent corpus spongiosum 
shunt.  Since that operation was unsuccessful, a further 
operation was performed.  The diagnosis was priapism of 
unknown etiology.  

VA examination in February 1993 noted no abnormality of the 
genitalia, other than two scars from the operative 
procedures, which were not readily noticeable.  The diagnosis 
was status post surgical procedure of the right upper thigh 
and penis for priapism.  

In his testimony before the undersigned, the veteran 
expressed his belief that the priapism was the result of his 
left testicle problems in service.

Because of the absence of any treatment records during 
National Guard service, there is no evidence that priapism 
had been manifested, treated, or diagnosed during active duty 
for training.  The veteran's opinion that the priapism was 
related to left testicle problems while he was on military 
duty is not probative.  As a layman, he is not considered 
competent on matters of medical etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Additionally, none of the 
subsequent medical records place the onset of the condition 
during active duty for training or, for that matter, link the 
priapism to any disease or injury during active duty for 
training.  

In the absence of medical evidence showing that priapism was 
present during active duty for training or showing the 
priapism is otherwise linked to the veteran's military 
service, the claim must be denied as not well grounded.

II.  Service Connection a Back Condition

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107, in that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant and available facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The veteran testified at his Board hearing in December 1996 
that he pulled or strained his back during active duty by 
lifting heavy sandbags weighing about 20 pounds.  Although he 
had been discharged in July 1991, he had not sought treatment 
until 1992.  He stated that his back disorder had been 
diagnosed as a strain and that he wore a back brace purchased 
by his mother.  He said the pain occurred about twice a week.

Service medical records are negative for any complaints or 
manifestations of back pain during service.  A September 1993 
letter from an environmental physician indicated that the 
veteran had participated in a VA Persian Gulf Registry.  
Examination and tests revealed that, among other conditions, 
the veteran had low back pain and strain.  

The veteran also submitted lay testimony from two men who had 
been in his unit.  Joe F. Hughes stated that the veteran had 
been put on a detail emptying sandbags for two weeks.  T. E. 
Davenport stated that he recalled hearing the veteran 
complaining of back pain.

VA orthopedic examination in July 1998 noted that the veteran 
had been seen several times since 1994 complaining of chronic 
low back pain.  He reported a history of injury to his lower 
back in 1991 when he was on a detail in which he did a great 
deal of lifting of sand bags.  He stated that he had been 
seen by military physicians, who gave him a diagnosis of low 
back strain and a prescription for ibuprofen.  Since that 
episode, he had had intermittent low back pain, without any 
radiation.  The frequency of the pain had increased through 
the years until at present he had back pain every few days, 
lasting for three to four days, with the result being that he 
had almost constant low back pain.  It was made worse by 
prolonged sitting or riding in a vehicle, lifting, bending, 
and stooping.  He had had no operations on his back and did 
not use a back brace, cane, or crutches.  

Examination of the spine revealed no tenderness, no 
deformity, and no edema.  His posture and gait were within 
normal limits.  The musculature of the back was within normal 
limits.  There was no subjective evidence of pain on moving 
the back.  No muscle spasm was noted.  Range of motion 
studies revealed flexion to 103 degrees; extension to 29 
degrees, lateral flexion both right and left to 26 degrees; 
rotation to the right 27 degrees and rotation to the left 36 
degrees.  Deep tendon reflexes were within normal limits.  
Straight leg raising was within normal limits.  He was able 
to stand on his heels and toes without difficulty.  X-rays of 
the lumbar spine were reported as normal.  The diagnosis was 
chronic low back strain.  The examiner commented that 
functional loss due to back pain was, in his opinion, 
significant.  He also stated that from the history obtained, 
it was entirely possible that the veteran's low back pain had 
been incurred during military service.  

In analyzing this claim, the Board finds that the evidence is 
in relative equipoise as to whether the veteran currently has 
a low back disorder that is related to service.  The VA 
orthopedic examination found chronic low back strain that 
possibly began in service.  Despite the fact that the 
contemporaneous medical evidence does not show back injury in 
service, the veteran has testified to such injury, and has 
provided corroborative lay evidence.  With application of the 
benefit of the doubt rule, the Board concludes that the 
chronic low back disability was the result of service.


ORDER

Service connection for left testicle pain is denied.  

Service connection for residuals of a surgical procedure for 
priapism is denied.  

Service connection for a back condition is granted.  


REMAND

With respect to the PTSD stressor, the veteran alleges that 
when he was stationed in Dhahran, Saudi Arabia, his unit was 
only a mile and a half from where a building was blown up in 
a SCUD attack.  A July 1998 response from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicates that military records show several scud attacks in 
the vicinity of Dhahran during the veteran's tour in 
Southwest Asia.  One missile in February 1991 hit a U.S. 
military barracks, killing 28 U.S. military personnel and 
injuring 98 more.  


The Board finds that USASCRUR has provided sufficient 
corroboration an alleged stressor.  The veteran carries a 
diagnosis of PTSD.  He should be afforded VA psychiatric 
examination to determine whether he has PTSD as a result of 
service.

In regard to the issue of service connection for a lung 
disorder, the Board finds that a remand is in order.  The 
record refers to restrictive and obstructive lung disease.  
The veteran alleges that lung disease was caused by breathing 
fumes from oil fires during his service in the Persian Gulf.  
The Board is of the opinion that more thorough pulmonary 
examination is necessary with reference to his Persian Gulf 
service.  

Therefore, it is the Board's opinion that further development 
of the case is desirable.  Accordingly, this case is REMANDED 
for the following actions:

1.  The RO take the necessary steps to 
obtain all current records of treatment 
for psychiatric or lung problems, VA and 
private.  

2.  The veteran should be afforded VA 
psychiatric examination to determine if 
he suffers from PTSD.  Prior to 
scheduling the examination, the RO should 
certify, for the examiner, that the 
stressor pertaining to the scud attacks 
in Saudi Arabia has been corroborated.  
The claims file should be made available 
to the examiner.  Any indicated 
psychological tests should be performed.  
The examiner is also requested to comment 
on the sufficiency of the stressor and 
the link, if any, between PTSD and the 
stressor.

3.  The veteran should be afforded a VA 
special pulmonary examination to 
determine the nature and etiology of lung 
disease.  Any indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should provide an opinion as to 
whether a chronic lung disorder was as 
likely as not to have been caused by 
breathing smoke from oil fires, as 
contended by the veteran.  The veteran's 
claims file must be made available to the 
examiner for a complete study of the case 
in connection with the evaluation.  

4.  Following the completion of the 
foregoing the RO should review the claims 
file to ensure that the foregoing 
development has been completed in full.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

